Per Curiam.
A beauty parlor is not specifically mentioned in the Civil Rights Law, sections 40, 41, and is not a place of public accommodation under the common law or under the general terms of the statute. (Burks v. Bosso, 180 N. Y. 341; Gibbs v. Arras Brothers, 222 id. 332; Faulkner v. Solazzi, 79 Conn. 541; 65 A. 947.) Where it is not conducted as part of a barber shop a beauty parlor is not included in that term as used in the statute.
Judgment reversed, with thirty dollars costs, and complaint dismissed on the merits, with costs.
All concur; present, Lydon, Hammer and Frankentbaler, JJ.